DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application is in condition for allowance except for the presence of claims 9 – 12 are directed to an invention non-elected without traverse.  Accordingly, claims 9 – 12 has been CANCELLED

EXAMINER’S AMENDMENT
The application has been amended as follows: 
CLAIMS HAS 9 – 12 BEEN CANCELLED

Allowable Subject Matter
Claims 1 - 8 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a method of calculating a State of Health (SOH) of a battery included in an Uninterruptible Power Supply (UPS), the method comprising: controlling, by a control unit, repeated charge and discharge cycles of the battery, each charge and discharge cycle including a charge portion and a discharge portion: upon the number of charge and discharge cycles exceeding the predetermined value, calculating by the control unit the SOH of the battery based at least in part on (i) an initial battery capacity, (ii) a change amount of a State of Charge (SOC) of the battery during each charge portion or during each discharge portion of the repeated charge 
Regarding claims 2 – 8, the claims are dependent upon claim 1 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 12/14/2020, with respect to claims 1 – 8 have been fully considered and are persuasive.  The rejection of claims 1 – 8 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859